Exhibit 10.73

 

Execution Copy

 

INTERCOMPANY REVOLVING CREDIT AGREEMENT

 

THIS INTERCOMPANY REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of this 1st day of August, 2005, between CONSOL Energy Inc., a
Delaware corporation (“CEI”), and CNX Gas Corporation, a Delaware corporation
(“CNX”).

 

RECITALS

 

WHEREAS, CEI currently owns, indirectly, all of the issued and outstanding
common stock of CNX (“Common Stock”), and CNX is a member of CEI’s “affiliated
group” of corporations for federal income tax purposes;

 

WHEREAS, in accordance with a Master Separation Agreement dated as of August 1,
2005, CEI is separating its gas operations, which will be operated by CNX, from
its coal operations;

 

WHEREAS, CNX intends to offer and sell for its own account up to 20% of the
shares of CNX Common Stock to unaffiliated third persons pursuant to a private
placement (the “Private Placement”) of such shares;

 

WHEREAS, upon completion of the Private Placement, CNX will cease to be a
wholly-owned indirect subsidiary of CEI.

 

WHEREAS, CEI has provided, and following the Private Placement, desires to
continue to provide (or cause to be provided) pursuant to the terms hereof,
funds to support liquidity and working capital needs to its domestic
subsidiaries and divisions, including CNX and its subsidiaries.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

  A. Definitions. As used in this Agreement, in addition to the terms defined in
the Preamble and Recitals hereof, the following terms shall have the following
meanings, applicable to both the singular and plural forms of the terms
described (unless the context indicates otherwise, references to Articles,
Sections and paragraphs shall refer to the corresponding articles, sections and
paragraphs in this Agreement, and references to the parties shall mean the
parties to this Agreement):

 

“All-In Interest Rate” shall have the meaning ascribed to it in Section B.



--------------------------------------------------------------------------------

Intercompany Revolving Credit Agreement

 

“CEI” shall have the meaning ascribed to it in the Preamble.

 

“CNX” shall have the meaning ascribed to it in the Preamble.

 

“Effective Date” means the initial closing of the purchase and sale of shares of
Common Stock pursuant to the Private Placement.

 

“Intercompany Agreements” means collectively, the Master Separation Agreement
and the Ancillary Agreements (as such term is defined in the Master Separation
Agreement) between CEI and CNX and the other parties thereto, with respect to
administrative services, tax-sharing, cooperation and safety and separation
matters.

 

“Maturity Date” shall have the meaning set forth in Section F.

 

“Revolving Credit Limit” shall mean fifty million dollars ($50,000,000).

 

“Services Agreement” shall mean that certain Services Agreement between CEI and
CNX dated the date hereof.

 

  B. Intercompany Debt. On and after the Effective Date, CNX may borrow, repay
and reborrow hereunder from time to time and at any time, and CEI shall be
obligated to lend to CNX, subject to the terms and conditions of this Agreement,
and CEI’s senior credit facility as in effect from time to time, up to a maximum
amount outstanding at any time equal to the Revolving Credit Limit. CNX shall be
charged interest on a daily basis for the outstanding borrowings under this
Agreement. The interest rate to be paid by CNX shall be at a rate equal to the
All-In Interest Rate available to CEI from outside sources for short-term
borrowings. “All-In Interest Rate” shall mean the actual interest rate incurred
by CEI for short-term borrowings for the applicable period under its then
existing senior credit facility, as determined in good faith by CEI. All
interest shall be paid on a monthly basis in arrears.

 

  C. Repayment. CNX may repay at any time any and all outstanding borrowings
without penalty. At the Maturity Date, CNX shall be obligated to repay in full
the entire amount due and owing under this Agreement.

 

  D. Services. The administrative services provided by CEI to CNX in connection
with the revolving credit facility provided pursuant to this Agreement shall be
rendered pursuant to the Services Agreement. CEI and CNX shall also use their
reasonable efforts to timely and effectively coordinate the repayment and
reborrowing of funds in accordance with this Agreement, so as not to hinder the
operations of either company.

 

2



--------------------------------------------------------------------------------

Intercompany Revolving Credit Agreement

 

  E. Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue for the earlier to occur of (i) the one (1)
year anniversary of the Effective Date or (ii) the date on which CNX enters into
a credit facility with a third party; in all cases unless terminated earlier
pursuant to Section F below or extended by the mutual agreement of the parties
(the “Maturity Date”).

 

  F. Termination. Either party shall have the right to terminate this Agreement
upon the occurrence of any of the following events:

 

  (a) A material breach of this Agreement by either party that is not cured
within thirty (30) days after receipt of written notice of such breach from the
other party;

 

  (b) A material breach of any of the Intercompany Agreements by either party
which is not cured within thirty (30) days after receipt of written notice from
the other party; or

 

  (c) CEI shall have the right to terminate this Agreement if CEI or its
affiliates own shares representing less than a majority of the voting power of
the outstanding Common Stock of CNX.

 

       In no way limiting the foregoing, the parties may terminate this
Agreement by mutual consent memorialized in a writing reasonably satisfactory to
both CEI and CNX.

 

  G. Miscellaneous. The terms set forth in Schedule A attached hereto are
incorporated by reference herein and shall apply to this Agreement as if fully
set forth in this Section G. The Joinder of Subsidiaries provision of Schedule A
shall not apply to this Agreement.

 

(This space is intentionally left blank)

 

3



--------------------------------------------------------------------------------

Intercompany Revolving Credit Agreement

 

IN WITNESS WHEREOF, CEI and CNX have caused this Agreement to be executed on the
date and year first above written.

 

 

CONSOL ENERGY INC.   CNX GAS CORPORATION

By

 

/s/     William J. Lyons

--------------------------------------------------------------------------------

 

By

 

/s/    Ronald E. Smith

--------------------------------------------------------------------------------

Name:

 

William J. Lyons

 

Name

 

Ronald E. Smith

Title:

 

Executive Vice President

and Chief Executive Officer

 

Title:

 

Chief Operating Officer

 

4



--------------------------------------------------------------------------------

SCHEDULE A (Terms)

 

The term “Agreement” shall refer to the agreement to which this Schedule A is
attached. Other capitalized terms used in this Schedule and not defined in this
Schedule, shall (i) have the meanings ascribed thereto in that certain Master
Separation Agreement among CONSOL Energy Inc. and certain of its subsidiaries
and CNX Gas Corporation and certain of its subsidiaries dated as of August 1,
2005, and (ii) if not defined in the Master Separation Agreement shall have the
meanings ascribed thereto in that certain Master Cooperation and Safety
Agreement among CONSOL Energy Inc. and certain of its subsidiaries and CNX Gas
Corporation and certain of its subsidiaries dated as of August 1, 2005. To the
extent that there is any conflict between any provision of this Schedule and any
provision set forth in the body of this Agreement, the provision set forth in
the body of this Agreement shall control.

 

A. Governing Law. The internal laws of the Commonwealth of Pennsylvania (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of, relating to, or in connection
with this Agreement, unless expressly provided otherwise in this Agreement.

 

B. Jurisdiction and Forum Selection. Except as it relates to any committee-based
dispute resolution and the arbitration and/or mediation provisions set forth
herein (or therein with regard to documents relating to this Agreement), the
parties hereby expressly and irrevocably (a) agree that any suit, action,
proceeding or dispute arising out of, relating to, or in connection with this
Agreement (the “Litigation”) or any documents relating hereto shall be brought
in and only in the state or federal courts located in Allegheny County,
Pennsylvania, (b) consent and submit to the exclusive jurisdiction and venue of
the state or federal courts located in Allegheny County, Pennsylvania, for the
Litigation, (c) waive any claim or defense of lack of personal jurisdiction and
of inconvenient forum or venue, (d) consent that any process or notice of motion
or other application to the court or judge thereof, may be served outside the
Commonwealth of Pennsylvania by registered mail, by personal service, or by any
other manner prescribed by law, and (e) WAIVE TO THE FULLEST EXTENT PERMITTED BY
LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

 

C. Notices. Each party giving any notice (a “Notice”) required or permitted
under this Agreement will give the Notice in writing and use one of the
following methods of delivery to the party to be notified, at the address set
forth below or another address of which the sending party has been notified in
accordance with this Schedule: (a) by telephone; or (b) in writing (which
includes means of electronic transmission (i.e., “e-mail”) or facsimile
transmission). Any Notice shall be effective: (1) in the case of hand-delivery,
when delivered; (2) if given by mail, four days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested; (3) in the case of a telephonic Notice, when a party is
contacted by telephone, if delivery of such telephonic Notice is confirmed no
later than the next day on which the party receiving the notice is open for
business by hand delivery, a facsimile or electronic transmission, or overnight
courier delivery of a confirmatory notice (received at or before noon on such
next business day); (4) in the case of a facsimile transmission, when sent to
the applicable



--------------------------------------------------------------------------------

party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(5) in the case of electronic transmission, when actually received; and (6) if
given by any other means (including by overnight courier), when actually
received. Until further notice, as provided above, addresses for Notices shall
be:

 

If to CONSOL Energy

 

CONSOL Energy Inc.

1800 Washington Road

Pittsburgh, PA 15241

Attention: General Counsel

Facsimile: (412) 831-4930

E-mail: JerryRichey@consolenergy.com

 

If to GasCo:

 

CNX Gas Corporation

1800 Washington Road

Pittsburgh, PA 15241

Attention: Chief Executive Officer

Facsimile: (412) 831-4412

E-mail: NickDeIuliis@cnxgas.com

 

D. Binding Effect and Assignment. This Agreement binds and benefits the parties
and their respective successors and assigns. No party may assign any of its
rights or delegate any of its obligations under this Agreement without the
written consent of CEI and CNX, which consent may be withheld in such party’s
sole and absolute discretion, and any assignment or attempted assignment in
violation of the foregoing will be null and void. Notwithstanding the preceding
sentence, CEI may assign this Agreement in connection with (a) a merger
transaction in which CEI is not the surviving entity or (b) the sale of all or
substantially all of its assets.

 

E. Severability. If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force.

 

F. Entire Agreement. This Agreement, together with the other Ancillary
Agreements and each of the exhibits and schedules appended hereto and thereto,
constitutes the final agreement between the parties, and is the complete and
exclusive statement of the parties’ agreement on the matters contained herein
and therein. In the event of any reorganization, insolvency or bankruptcy
proceeding (including any proceeding under 11 U.S.C. § 101, et. seq. or any
successor thereto) of a party, such party may not assume (pursuant to 11 U.S.C.
§ 365 or any successor provision thereto) this Agreement unless such party also
assumes all of the other Ancillary Agreements. All prior and contemporaneous
negotiations and agreements between the parties with respect to the matters
contained herein and therein are superseded by this Agreement and the other
Ancillary Agreements, as applicable.



--------------------------------------------------------------------------------

G. Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. The signatures of
the parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or e-mail transmission that includes a copy of the
sending party’s signature is as effective as signing and delivering the
counterpart in person.

 

H. Certain Expenses. CNX will be responsible for the payment of the discount and
placement fee due to the initial purchaser in the Private Placement. CEI will be
responsible for the one percent financial advisory fee due to the initial
purchaser in the Private Placement and for all other expenses of the Private
Placement. CEI will be responsible for the payment of all costs, fees and
expenses relating to the Distribution.

 

I. Amendment. The parties may amend this Agreement only by a written agreement
signed by each of the parties that identifies itself as an amendment to this
Agreement.

 

J. Waiver. No course of dealing and no delay or failure of any party in
exercising any right, power, remedy or privilege under this Agreement shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such a right, power, remedy or privilege
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the parties under this Agreement are
cumulative and not exclusive of any rights or remedies which they would
otherwise have. Any waiver, permission, consent or approval of any kind or
character on the part of any party of any breach or default under this Agreement
or any such waiver of any provision or condition of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

K. Authority. Each of the parties represents to the other parties that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement and each of the other Ancillary Agreements to which it is
a party, (b) the execution, delivery and performance of this Agreement and each
of the other Ancillary Agreements to which it is a party have been duly
authorized by all necessary corporate or other action, (c) it has duly and
validly executed and delivered this Agreement and each of the other Ancillary
Agreements to which it is a party, and (d) this Agreement and each of the other
Ancillary Agreements to which it is a party is a legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equity principles.

 

L. Construction of Agreement.

 

(a) Any reference in this Agreement to the singular includes the plural where
appropriate. Any reference in this Agreement to the masculine, feminine or
neuter



--------------------------------------------------------------------------------

gender includes the other genders where appropriate. For purposes of this
Agreement, after the Effective Date the Gas Operations, as such term is defined
in the Master Separation Agreement, will be deemed to be the business of GasCo.

 

(b) Any captions, titles and headings, and any table of contents, included in
this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. When a reference is made in this Agreement to an
Article or a Section, exhibit or schedule, such reference will be to an Article
or Section of, or an exhibit or schedule to, this Agreement unless otherwise
indicated.

 

(c) Language used in this Agreement is and shall be deemed language mutually
chosen by the parties hereto to express their mutual intent and no rule of
strict construction shall be applied against any party.

 

(d) This Agreement is for the sole benefit of the parties hereto and does not,
and is not intended to, confer any rights or remedies in favor of any Person
(including any employee or stockholder of CONSOL Energy or GasCo) other than the
parties signing this Agreement.

 

(e) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

 

(f) Where this Agreement states that a party “will” or “shall” perform in some
manner or otherwise act or omit to act, it means that the party is legally
obligated to do so in accordance with this Agreement.

 

(g) Unless otherwise expressly specified, all references in this Agreement to
“dollars” or “$” means United States Dollars.

 

M. Joinder of Subsidiaries. Unless otherwise provided in this Agreement, to the
extent it has any interest in any oil and/or gas mineral rights and to the
extent not prohibited by any obligation binding at the time of formation or
acquisition, each Subsidiary of CEI and CNX formed or acquired after the date of
this Agreement shall promptly join in this Agreement (and all related documents,
agreements and instruments as necessary or proper to effectuate the intent of
this Agreement). In no event shall such joinder be later than 30 days following
(i) if such Subsidiary is newly formed, the date of the filing of such
Subsidiary’s articles of incorporation if the Subsidiary is a corporation, the
date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation, or (ii) if such Subsidiary is an existing
Person newly acquired, the date of the closing of the transaction constituting
such acquisition.

 

N. Dispute Resolution. A bi-partisan committee (the “Committee”) is hereby
established to resolve Disputes. In all circumstances, the Committee shall act
in accordance with the purpose of this Agreement.

 

(a) Membership of the Committee.



--------------------------------------------------------------------------------

The Committee shall be composed of eight (8) members. Four (4) shall be
appointed by CEI and four (4) shall be appointed by CNX. Committee members need
not be employees of CONSOL Energy or GasCo. While not required, it is
recommended that Committee members should have expertise in the following areas:
safety, land, engineering and law. CONSOL Energy as a whole shall be entitled to
cast one vote which shall be cast by the Committee member designated by CEI as
its voting representative (the “CEI Rep”). GasCo as a whole shall be entitled to
cast one vote which shall be cast by the Committee member designated by CNX
(provided that so long as CNX remains a Subsidiary of CEI, a majority of the
independent members of CNX’s Board of Directors must have approved this
designated Committee member) as its voting representative (the “CNX Rep”). Each
of CEI and CNX may appoint alternate members, including one or more alternate
CNX Reps in the case of CEI and one or more alternate CNX Reps in the case of
CNX, who may act without notice to the other Parties when regular members are
not available. Each of CEI and CNX shall have the right to change its members,
including the CEI Rep and the GasCo Rep, or alternates at any time by notifying
the other Parties in writing of such change. One of CEI’s members shall be the
first chairman of the Committee for a period of two (2) years commencing on the
date of this Agreement, after which the chairmanship shall alternate between CEI
and CNX annually. All Disputes coming before the Committee shall be decided by a
unanimous vote.

 

(b) Committee Authority.

 

The Committee shall have the authority to resolve any Dispute.

 

(c) Committee Meetings and Procedures

 

The Committee shall meet as needed to resolve Disputes. Either CEI or CNX may
call a meeting of the Committee by giving not less than ten (10) days notice in
writing to the other Party specifying the matters to be considered. Meetings
shall be held in such locations as the CEI Rep and GasCo Rep shall agree. In the
event that the CEI Rep and CNX Rep cannot agree on a meeting location, the
location shall be at CEI’s principal executive offices. A written record of each
meeting shall be prepared under the direction of the Committee chairman with
copies distributed to each of CEI and CNX as soon as possible after the meeting.

 

(d) Actions Without a Meeting.

 

Any Dispute subject to Committee jurisdiction may be submitted in writing, or by
telephone confirmed in writing, to the Committee for consideration and vote
without holding a meeting. For any Dispute so submitted, each of the CEI Rep and
the CNX Rep shall vote by giving written notice, or by telephone confirmed in
writing, of its vote not later than ten (10) days after receipt of notice of
such Dispute. Failure to respond shall be deemed a negative vote on such matter.



--------------------------------------------------------------------------------

(e) Dispute Resolution.

 

Any Dispute must first be submitted to the Committee for resolution before any
party may invoke mediation, arbitration or Litigation of the Dispute.

 

(f) Mediation

 

In the event that the Committee is unable to resolve a Dispute within 30 days of
submission to it, CONSOL Energy and GasCo agree first to try in good faith to
settle the Dispute by mediation administered by the American Arbitration
Association under its Commercial Mediation Rules before resorting to arbitration
as set forth below; provided, however, that any such Dispute shall be submitted
to arbitration as set forth below if such Dispute is not settled within 60 days
of the date on which the Dispute was first subject to mediation proceedings.
Nothing in this section will prevent either CONSOL Energy or GasCo from
commencing Litigation seeking injunctive or similar relief if any delay could
result in irreparable injury to either CONSOL Energy or GasCo. In the event that
such Litigation seeking injunction or similar relief is initiated (the
“Litigation Action”), mediation as set forth in this section shall nevertheless
proceed concurrently with the Litigation Action. The Litigation Action shall be
limited to seeking preliminary relief. Any adjudication of the merits shall be
pursuant to the arbitration clause of this section.

 

(g) Commencement of Dispute Resolution Procedure.

 

Notwithstanding anything to the contrary in this Agreement, CONSOL Energy and
GasCo are the only parties entitled to commence a dispute resolution procedure
under this Agreement.

 

(h) Arbitration.

 

Any Dispute not settled by the Committee or by mediation shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, including the Emergency Interim Relief
Procedures, and judgment on the award may be entered in any court having
jurisdiction thereof. Within 15 days after the commencement of arbitration,
CONSOL Energy and the GasCo shall each select one person to act as arbitrator,
and the two selected shall select a third arbitrator within 10 days of their
appointment; provided, however, that such third arbitrator shall (a) be
independent of both parties and (b) have knowledge of mining operations and Gas
production. All arbitrators shall be neutral arbitrators. If the two arbitrators
selected are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be selected by the American Arbitration Association. The place
of arbitration shall be Pittsburgh, PA. The award of the arbitrators shall be
final and not subject to appeal.

 

O. Consequential Damages.

 

UNLESS EXPRESSLY AND EXPLICITLY PROVIDED TO THE CONTRARY BY SPECIFIC REFERENCE
TO THIS SECTION BEING



--------------------------------------------------------------------------------

INAPPLICABLE, IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
INCLUDING BUT NOT LIMITED TO LOST PROFITS OR BUSINESS INTERRUPTION DAMAGES
(COLLECTIVELY, “CONSEQUENTIAL DAMAGES”), HOWEVER CAUSED BASED UPON ANY THEORY OF
LIABILITY; PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS
REQUIRED TO PAY ANY CONSEQUENTIAL DAMAGES TO A PERSON WHO IS NOT AFFILIATED WITH
SUCH INDEMNIFIED PARTY IN CONNECTION WITH A THIRD PARTY CLAIM, THE AMOUNT OF
SUCH DAMAGES PAID BY THE INDEMNIFIED PARTY ON SUCH THIRD PARTY CLAIM WILL
CONSTITUTE DIRECT DAMAGES AND SHALL NOT BE SUBJECT TO THE LIMITATION SET FORTH
IN THIS SECTION 0.